Citation Nr: 0621178	
Decision Date: 07/19/06    Archive Date: 08/02/06

DOCKET NO.  05-06 747	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE


Entitlement to an initial disability rating in excess of 10 
percent for Hill Sachs lesion with recurrent dislocations of 
right shoulder.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 2003 to March 
2004.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey which granted service connection and a 10 percent 
rating for Hill Sachs lesion with recurrent dislocations to 
the veteran's right shoulder, effective March 10, 2004.


FINDING OF FACT

For the period of this appeal, the service-connected Hill 
Sachs lesion with recurrent dislocations has been manifested 
by complaints of pain without nonunion, malunion, 
dislocations, dislocation or episodes of guarding, or 
limitation of motion.  


CONCLUSIONS OF LAW

The criteria for assignment of a 20 percent rating for the 
service-connected Hill Sachs lesion with recurrent 
dislocations have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107, 7104 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.31, 4.71a including Diagnostic Codes 
5201, 5202, 5203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify cannot be satisfied by reference to 
various post-decisional communications, such as the 
notification of decision, the SOC, or the SSOC from which the 
claimant might have been able to infer what evidence was 
lacking.  Rather there must be a document or document 
furnished prior to initial adjudication, affirmatively 
advises the veteran of the evidence needed to substantiate 
the claim, and of who is responsible for obtaining this 
evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In a letter dated July 2004, the RO informed the veteran of 
the medical and other evidence needed to substantiate his 
claims for a higher rating, what medical or other evidence he 
was responsible for obtaining, and what evidence VA would 
undertake to obtain.  The letter also informed the veteran 
that if he had any evidence or information in his possession 
that pertained to the claim, he should send it to VA. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess.  Additionally, this notice must inform 
a claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.
      
In the present appeal, the veteran has established service 
connection, thus the first three elements of Dingess notice 
are satisfied.  As just discussed, he has also received 
notice about the evidence needed to establish an increase in 
rating.  He did not receive notice regarding an effective 
date.  However, since the claims are being denied, no 
effective date is being set.  He is, therefore, not 
prejudiced by the failure of notice on that element.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

In addition, the Dingess Court held that once service 
connection is granted, the claim is substantiated and no 
additional VCAA notice is required regarding downstream 
issues.

VA has thereby met its VCAA notice obligations.  Charles v. 
Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

The Board finds that all necessary development has been 
accomplished. VA has made reasonable and appropriate efforts 
to assist the appellant in obtaining the evidence necessary 
to substantiate his claim as evidenced by scheduling him for 
a VA examination in May 2004, to which he failed to report. 
See 38 U.S.C.A. § 5103A(d).  In the July 2004 VCAA letter the 
RO advised the veteran of its finding that he had failed to 
report for the May 2004.  The veteran has not alleged that he 
failed to receive notice of the examination or offered any 
explanation for the failure to report.  

When a veteran fails without good cause to report for a 
necessary VA examination in conjunction with an original 
claim, VA is required to adjudicate the claim on the basis of 
the evidence of record.  38 C.F.R. § 3.655(a),(b) (2005).

As this is an original claim, the Board will decide the claim 
on the basis of the evidence of record.  38 C.F.R. § 
3.655(a),(b) (2005).

While VA has a duty to assist the veteran in the development 
of his claim, the veteran has a duty to cooperate with VA.  
Wood v. Derwinski, 1 Vet. App. 190 (1991).  The Board 
concludes that VA has no remaining duty under the VCAA to 
provide a medical examination in conjunction with these 
claims.

Additionally, neither the veteran nor his representative have 
suggested that there are missing VA or private medical 
records that need to be obtained, and the Board is not aware 
of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Therefore, the facts relevant to the veteran's claim have 
been properly developed to the extent possible, and further 
assistance is unlikely to assist in substantiating the claim.  
38 U.S.C.A. §5103A (a) (2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

Rating Criteria and Analysis

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.  

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  

The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  A request for an 
increased rating must be viewed in light of the entire 
relevant medical history.  Peyton v. Derwinski, 1 Vet. App. 
282, 287 (1991); 38 C.F.R. 4.1.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

The Court has since held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §4.7.

In this case, the service connected Hill Sachs lesion with 
recurrent dislocations, originally granted in March 2004, is 
currently evaluated as 10 percent disabling pursuant to 38 
C.F.R. § 4.71a, Diagnostic Codes 5201, 5202 and 5203.  

The veteran's claim for a compensable rating for the service-
connected Hill Sachs lesion with recurrent dislocations was 
received in January 2004.

Under Diagnostic Code 5201, limitation of motion of the major 
arm to 25 degrees from the side warrants a 40 percent rating; 
if limited to midway between the side and shoulder level, a 
30 percent rating is provided; and a 20 percent rating is 
provided, if limited to shoulder level.  38 C.F.R. § 4.71a, 
Diagnostic Code 5201.

Under Diagnostic Code 5201, an 80 percent rating is provided 
for loss of the head of the humerus; a 60 percent rating for 
nonunion of the humerus; a 50 percent rating for fibrous 
union; 30 or 20 percent rating for various degrees of 
dislocation and for malunion with marked or moderate 
deformity, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5202.  Higher evaluation is provided under that diagnostic 
code for fibrous union, nonunion, or loss of the head of the 
humerus.

Dislocation of the clavicle or scapula of the major shoulder 
is rated at 20 percent.  Nonunion of the clavicle or scapula 
of the major shoulder is rated at 20 percent with loose 
movement, and 10 percent without loose movement.  Malunion of 
the clavicle or scapula of the major shoulder is rated 10 
percent.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

The service medical records show that in November 2003, the 
veteran presented with a right shoulder injury incurred in 
August 2003.  He was noted to have recurrent dislocation of 
his dominant right shoulder as it had "popped out" on a 
total of three occasions in August 2003, September 2003 and 
November 2003.  An MRI examination demonstrated a minimal 
Hill Sachs lesion of the veteran's right shoulder. 

On examination the veteran's shoulder appeared strong, there 
was no redness, swelling or heat, and there was no tenderness 
to palpitation.  His range of motion was full and smooth and 
pain free.

The examiner recommended shoulder surgery, but the veteran 
refused.  The prognosis was for continued instability if 
there was no surgical intervention.

In February 2004, the veteran presented to a Physical 
Evaluation Board.  The Board found that the veteran had 
recurrent dislocations of his dominant right shoulder that 
were infrequent.  He was found not physically fit for active 
service.

In July 2004, the veteran presented to a VA outpatient clinic 
with complaints of right shoulder pain.  It was also noted 
that he had had shoulder pain since service. He was found to 
have a full range of motion in his shoulder/clavicle.

In September 2004, the veteran underwent a VA MRI due to 
complaints of persistent pain and weakness.  The MRI yielded 
impressions of status post anterior shoulder dislocation with 
resultant Hill-Sachs defect and tear of the anterior labrum.

In December 2004, the veteran again presented to the VAMC 
with complaints of pain in his right shoulder attributed to 
his history of recurrent right shoulder dislocations.  

A higher evaluation of 20 percent is not warranted under 
Diagnostic Code 5201 as the record does not show any 
limitation of motion.  The November 2003 and July 2004 
outpatient treatment records show that the veteran had a full 
range of motion.  The November 2003 record shows that motion 
was pain free, and despite the veteran's complaints of 
weakness, not additional limitation has been reported on the 
basis of functional factors.  38 C.F.R. §§ 4.40, 4.45.  The 
weight of the evidence is thus against a higher initial 
rating on the basis of limitation of motion.  

A higher evaluation of 20 percent is not warranted under 
Diagnostic Code 5202 as there have been no reported 
dislocations since the effective date of service connection.  
MRIs have not demonstrated loss of the humeral head, nonunion 
or fibrous union.  While the finding of a Hill Sachs lesion 
may be construed as malunion, a moderate deformity has not 
been reported.  The September 2004, MRI found only a small 
lesion and mild bone marrow edema and the shoulder was not 
distended by fluid.  The November 2003 MRI also demonstrated 
only a minimal Hill Sachs lesion.  In the absence of evidence 
of at least a moderate deformity, the criteria for a 20 
percent rating are not met or approximated.

Finally, under Diagnostic Code 5203, no dislocation of 
nonunion of the clavicle or scapula has been reported since 
the effective date of service connection.  The weight of the 
evidence is, thus against a higher evaluation under this 
diagnostic code. 

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with impairment of 
average earning capacity.  38 C.F.R. § 3.321(b)(1) (2004).  

The criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked interference with 
employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

The Board has reviewed the record with these mandates in 
mind.  The records demonstrate that the veteran has received 
medical treatment, but he has not required any hospital stays 
for his right shoulder disability. 

The evidence also does not show that his right shoulder 
impairment, causes marked interferes with employment.  In a 
January 2004 letter, the veteran indicated that he was 
capable of performing in the civilian world.  An August 2004 
treatment record also notes that he was employed as a 
security guard where no significant exertion was associated 
with his employment responsibilities.  No interference with 
employment was reported.

Thus, referral to the appropriate official for consideration 
of an extraschedular rating is not warranted.

The preponderance of the evidence is against a finding that 
the right shoulder disability meets or approximates the 
criteria for a rating in excess of 10 percent at any time 
since the effective date of service connection.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 4.7, 4.21 (2005).  Reasonable doubt 
does not arise, and the claim is denied.

ORDER


Entitlement to an initial disability evaluation in excess of 
10 percent for Hill Sachs lesion with recurrent dislocations 
of his right shoulder is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


